Title: To George Washington from Samuel Huntington, 29 April 1781
From: Huntington, Samuel
To: Washington, George


                        
                            sir,
                            Philadelphia April 29. 1781
                        
                        Your Excellency will recieve enclosed a Resolve of Congress of the 26th Instant, authorizing the quarter
                            Master General to appoint Col. Champlin of Newport a Barrack Master to the French Army agreeable to the Sentiments
                            expressed in your Letter of the 21st Instant.
                        Also a Resolve of the same Date with the above mentioned, affixing the Pay of Captain Lieutenant of
                            Artillery, and of Lieutenants & Sergeants of Infantry agreeable to the Resolve of the 24th of May 1778.
                        By the enclosed Resolve of the 17th Instant your Excellency will be informed that Mr J. Moylan is appointed
                            Clothier General—With the highest Respect & Esteem I have the Honor to be Your Excellency’s most obedient
                            & most humble Servant
                        
                            Sam. Huntington President

                        
                    